Exhibit (a)(1) October 16, 2007 Dear Community Option Holder: As you may know,Community Banks, Inc. has entered into an agreement and plan of merger, dated as of April 30, 2007, as amended and restated on July 25, 2007 (referred to as the “merger agreement”), pursuant to which Community will be acquired by Susquehanna Bancshares, Inc. through a merger of Community with and into Susquehanna (referred to as the “merger”). The merger agreement provides that, subject to the right described in the following sentence, at the effective time of the merger, each Community stock option issued under Community’s stock option plans which is outstanding at the effective time of the merger will be assumed by Susquehanna and become exercisable for shares of Susquehanna common stock. Pursuant to the merger agreement, Community and Susquehanna agreed to give holders of Community options the right to cancel those options in exchange for cash, subject to certain conditions, in lieu of having those options converted into Susquehanna options. This letter is to notify holders of Community options of this cash election right and is accompanied by and contains important information regarding this right. Your ability to exercise this right will expire at 5:00 p.m. Harrisburg, Pennsylvania time on November 14, 2007. This offer cannot be extended. Summary of Material Terms of Cash Election Right The following bullets describe the most material terms of the cash election right described in this letter and in the other materials being furnished to Community option holders: Immediately prior to the effective time of the merger, all outstanding unvested options to acquire Community stock will become fully vested and exercisable. Community is offering each Community option holder the opportunity to elect to cancel all or a portion of his or her outstanding Community options in exchange for a cash payment. Each Community option holder desiring to cancel any outstanding options in exchange for a cash payment must execute and deliver to Community an option cancellation agreement and complete other documents by the deadline specified in this letter (the “Notice Letter”). The cash payment to be paid to a Community option holder who elects to cancel a Community option is equal to the product of (i) the excess, if any, of (x) $34.00 over (y) the exercise price per share of Community common stock subject to the option, multiplied by (ii) the total number of shares of Community common stock subject to the option immediately prior to its cancellation. The cash payment would be payable on the effective date of the merger of Community into Susquehanna. Option cancellation agreements will be effective only if received by Community on or prior to the 29th day (November 14, 2007) after the mailing date of the Notice Letter to the option holders. A Community option holder may keep the options and not cash them out. Each unexercised Community option that is not cashed out and that remains outstanding as of the effective date of the merger will be assumed by Susquehanna and converted into an option to purchase shares of Susquehanna common stock upon Susquehanna’s filing of a registration statement with the Securities and Exchange Commission. Each Community option assumed by Susquehanna will continue to have the same terms and conditions as in effect immediately prior to the effective date of the merger, except that: ∙ All Community options will be fully vested, ∙ The number of shares of Susquehanna common stock subject to each assumed Community option will be equal to the product of the number ofsharesof Community common stock that were subject to the option immediately prior to the effective date of the merger multiplied by 1.48 (rounded down to the nearest whole number of shares of Susquehanna common stock), and ∙ The per share exercise price for the shares of Susquehanna common stock subject to each assumed Community option will be equal to the quotient determined by dividing the per share exercise price of the Community option immediately prior to the effective date of the merger by 1.48, rounded up to the nearest whole cent. For a more complete description of the offer to pay Community option holders cash in exchange for cancellation of their Community options, see the information in the rest of this Notice Letter and the document entitled “Additional Information Regarding the Cash Election Right” attached as Exhibit (a)(2). Pursuant to the cash election right, each Community option as to which the cash election right is exercised will be canceled in exchange for an amount in cash calculated asfollows: · the amount, if any, by which $34.00 exceeds the exercise price for each share of Community common stock subject to the Community option for which the cash election is made, multiplied by · the number of shares of Community common stock subject to the Community option for which the cash election is made. If you exercise your cash election right with respect to options granted on a particular grant date and the exercise price for the options granted on that particular grant date exceeds $34.00, the election with respect to those particular options will not be recognized, and those options will be converted into Susquehanna stock options notwithstanding your election. All cash amounts will be paid in U.S. dollars from cash on hand and will be reduced by any amounts withheld for taxes under applicable tax law.
